Citation Nr: 0713651	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-39 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection due to 
aggravation of attention deficit hyper activity disorder 
(ADHD),and if so, whether the reopened claim should be 
granted.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1958 to 
March 1960.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2003 rating 
decision of the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In February 2007, the veteran attended a hearing before the 
undersigned Acting Veterans Law Judge at the Atlanta RO.  In 
addition, he attended an April 2004 hearing before a Decision 
Review Officer also at the Atlanta RO.  Transcripts of the 
hearings are of record.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for ADHD was denied in an unappealed October 2001 rating 
decision.

2.  The evidence received since the previous denial of 
service connection for nervous condition includes evidence 
that is not cumulative or redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.

3.  ADHD is a developmental disorder; developmental defects 
are not diseases or injuries within the meaning of 
legislation pertaining to compensation benefits; an acquired 
psychiatric disability was not superimposed on the veteran's 
ADHD during service.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for ADHD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  ADHD was not incurred in or aggravated by active service, 
and its incurrence or aggravation during active service may 
not be presumed.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

As explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claim to reopen.  Therefore, no further 
development with respect to the matter decided herein is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005) or 38 C.F.R. § 3.159 (2006).  

With respect to the reopened claim, the record reflects that 
the originating agency provided the appellant with the notice 
required under the VCAA by letter mailed in August 2003, 
prior to its initial adjudication of the claim.  Although the 
originating agency did not specifically request the appellant 
to submit all pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain the 
evidence on the veteran's behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  In 
addition, he was provided appropriate notice concerning the 
effective-date and disability-evaluation elements of his 
claim in a letter mailed in March 2006.  

The veteran's service medical records were destroyed by fire 
at the National Personnel Records Center and are not 
available.  The Board is aware that in such situations, it 
has a heightened obligation to explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt 
rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board also acknowledges that the veteran has not been 
afforded a VA examination in response to his claim but has 
determined that no such examination is required in this case 
because the medical evidence of record is sufficient to 
decide the claim.  As discussed below, ADHD is a 
developmental disorder and service connection is precluded by 
law.  Therefore, there is no reasonable possibility that such 
an examination would result in evidence to substantiate the 
claim.

The originating agency has obtained the veteran's post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Claim to Reopen

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which relates 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant; and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2006), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does apply to the veteran's claim to reopen, 
which was received subsequent to that date.

The veteran was denied entitlement to service connection for 
ADHD in an October 2001 rating decision because the RO 
determined that ADHD was a developmental disorder that had 
not been incurred during service.  The subsequently received 
evidence includes statements from the veteran that his ADHD 
was aggravated during service.  In addition, treatment 
records from counseling sessions attended by the veteran's 
mother from June 1948 to January 1954 were added to the 
record.  These records show that the veteran was noted to 
have behavioral problems at the age of seven and underwent 
psychological testing.  This evidence is clearly new and 
material, and thus, a reopening of the claim is in order. 

Reopened Claim

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

Developmental defects, personality disorders and mental 
deficiency are not diseases or injuries within the meaning of 
legislation pertaining to compensation benefits. 38 C.F.R. § 
3.303(c).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests psychoses to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his ADHD pre-existed service and 
was aggravated as a result of his active duty service.  The 
Board notes that the veteran's service medical records are 
not associated with the claims folder; however, the claims 
folder does contain records from June 1948 to January 1954 
showing that the veteran's mother underwent counseling.  At 
that time the veteran was seven years old and had numerous 
behavioral problems.  In December 1948 he underwent 
psychiatric testing, although no diagnosis was rendered.  

The earliest post-service medical evidence that provides a 
diagnosis of ADHD is a September 1997 psychological 
evaluation showing that the veteran was diagnosed with 
chronic dysthymia, ADHD, and a mixed personality disorder.  
The record also contains a May 2001 letter from the veteran's 
private doctor noting that he had been undergoing treatment 
for a major depressive disorder and ADHD.  The letter notes 
that the veteran was unable to adjust to life in the military 
as a result of his psychiatric illnesses.

ADHD is a developmental defect.  Under 38 C.F.R. § 3.303(c), 
developmental defects are not diseases or injuries within the 
meaning of legislation pertaining to compensation benefits, 
and may not, of themselves, be service connected. 
Accordingly, service connection for ADHD, as a mental 
deficiency, is barred by law.  See also 38 C.F.R. § 4.9 
(2006); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. 
Principi, 3 Vet. App. 439 (1992).

If an acquired psychiatric disability is superimposed on the 
developmental defect during service, the superimposed 
disability may be service connected.  See VAOPGCPREC 82-90 
(July 18, 1990).  Here, however, there is no evidence that an 
acquired psychiatric disability such as the veteran's major 
depression or dysthymia was superimposed on the veteran's 
ADHD during service.  The record shows that major depression 
and dysthymia were diagnosed almost forty years after 
service, and there is no medical evidence to the effect that 
they began or was linked to service.  At present, the veteran 
has not perfected his appeal for the issues of service 
connection for depression or dysthymia, and thus, will not be 
addressed in this decision.  However, the Board notes that 
the May 2001 letter from the veteran's doctor indicates that 
the veteran had trouble adapting to the military because of 
his psychiatric conditions.  The claims folder was not 
available to the veteran's doctor and therefore his opinion 
is of little probative value as he did not review any 
documents which would have enabled him to form an opinion on 
an independent basis.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); see also Swann v. Brown, 5 Vet. App. 229 (1993).  
The Board notes that it is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history.  Godfrey v. Brown, 8 Vet. App. 113 (1995), 
see also Owens v. Brown, 7 Vet. App. 429 (1995).  

While the Board recognizes the assertions by the veteran that 
his ADHD was aggravated by service, service connection for 
ADHD by itself is precluded by law, and there is no evidence 
that an acquired psychiatric disability was superimposed on 
the veteran's ADHD during service.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  As a lay person, the veteran is not 
competent to provide a medical diagnosis or an opinion 
requiring medical knowledge, such as a question of medical 
causation, and his statements are therefore not competent 
evidence of the alleged nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

As the preponderance of the evidence is against the claim for 
service connection for ADHD, the benefit-of-the-doubt rule is 
not for application and the claim must be denied. 


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for ADHD is 
granted.

Entitlement to service connection for aggravation of ADHD is 
denied.


____________________________________________
C. TRUEBA
ActingVeterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


